DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed on 02/03/2021 regarding claims 1-30 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectively disagrees with applicant’s characterization of the previously applied prior art Chun (US PG Pub. No. 2014/0126519) and Sunay (US Patent No. 5,940,743).

(i)	Applicant also argues that the previously applied prior art Chun (US PG Pub. No. 2014/0126519) does not teach said payload including a format for a system information transmission request especially since the prior art actually describes the access control information as being sent as system information (please see page 13 under arguments and remarks).
(i)	(Response) Examiner equated said access control information transmitted by the network/eNB to the UE as said assembled payload since it contains several information needed to send a request for resource allocation. Among the information included within the access control information are service type, call type, priority information and radio bearer information for transmitting the radio resource allocation message (please see paragraph [0036] as relied upon in the rejection below). Below is the exact limitation applicant is arguing the prior art Chun does not teach assembling a payload …including at least … a format for a system information transmission request for a user equipment (UE), and a resource allocation for the UE to transmit the system information transmission request. Examiner equated said “radio bearer information” (as disclosed in paragraph [0036]) as said “a resource allocation for the UE to transmit the system information transmission request” since the UE transmits said request for resource allocation via said assigned “radio bearer” (please see paragraph [0037]). Furthermore, due to limited resources, the eNB/network allows or restrict specific resource allocation request due to call type or service type. As such, the eNB/network sends to the UE the call type and service type (also included in the control information), please see paragraph [0036] as relied upon in this Office Action. Based on the received information (i.e. call and service types), the UE only makes specific resource allocation requests associated with the call type or service type to the eNB or network. Therefore said call type or service type can be construed as said “format for system information transmission request for the UE”.

(ii)	Applicant argues that the previously applied prior art Sunay (US Patent No. 5,940,743) does not cure the deficiencies of Maeda, Lindoff, Chun or Pecen and thus the rejection of claims 8 and 23 should be withdrawn (please see page 15 of applicant’s arguments/remarks).
(ii)	(Response)	Examiner disagrees with applicant that Sunay does not teach the deficiencies of the prior art Pecen. In other words, examiner disagrees with applicant that Sunay does not said “power class indicator” and “wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes”. As indicated in this action, Col 12, lines 57-67 and Col 13, lines 40-46 of Sunay does disclose a mobile station 114 for receiving a handoff direction message from a target base station 110, the handoff direction message containing “power class” of the target base station 110. In response to receiving said handoff direction message including said “power class” of the target base station zone node”) but also of other base stations such as the current base station 108 (i.e. construed as said “one or more other zone nodes”). Therefore, in light of the above-cited portions from Sunay, the amendment to independent claims 1 and 16 does not overcome the prior art(s) Maeda, Lindoff, Chun and Sunay as currently relied upon in the rejections as shown below. The rejections to claims 8 and 23 are therefore maintained.
Response to Amendments

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-7 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-7 and 15-21 of US Patent copending application 10,542,507 in view of Sunay (US Patent No. 5,940,743). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant Application (16/735,514)
US Patent No. 10,542,507
1. A method of wireless communication, comprising:
generating a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes;
assembling a payload including at least a zone power class indicator, a format for a system , wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes;
encoding the payload; and

transmitting a synchronization channel using a single frequency network (SFN) across the zone, wherein the synchronization channel includes the reference sequence and the encoded payload.

Note: The patent 10,542,507 addresses all the limitation(s) of independent claim 1 with the exception of “power class indicator” and wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes; however, the reference Sunay addresses said limitation. Col 12, lines 57-67 and Col 13, lines 40-46 of Sunay does disclose a mobile station 114 for receiving a handoff direction message from a target base station 110, the handoff direction message containing “power class” of the target base station 110. In response to receiving said handoff direction message including said “power class” of the target base station 110, the mobile station 114 can determine whether the “power class” of the target base station 110 is the same or different from the power class of the source/current base station 108.
 Therefore, the feature of said “power control zone” could be incorporated into claim 1 of patent 10,542,507 thereby addressing all the claim limitation(s) of claim 1 of the instant application

generating a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes;
assembling a payload including a format for a system information transmission request for a 

encoding the payload;

and transmitting a synchronization channel using a single frequency network (SFN) across the zone, wherein the synchronization channel includes the reference sequence and the encoded payload.

Note: Claims of both the instant and patent 10,542,507 are exactly the same.
2. The method of claim 1, further including one of: embedding a zone identifier (ID) with the reference sequence; or including the zone ID in the payload.

3. The method of claim 1, wherein the payload further includes one or more of:

Note: Claim 3 of the patent 10,542,507 addresses all the claim elements of claim 3 of the instant application and more narrower.


detecting a change to the system information of one of the zone node or the zone; and setting the update identifier to indicate the change to the system information.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
4. The method of claim 3, further including: detecting a change to the system information of one of the zone node or the zone; and setting the update identifier to indicate the change to the system information.
5. The method of claim 1, further including:
receiving the system information transmission request from the UE according to the resource allocation; and
autonomously transmitting system information to the UE in response to the system information transmission request.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.

autonomously transmitting system information to the UE in response to the system information transmission request.
6. The method of claim 1, further including:
receiving the system information transmission request from the UE according to the resource allocation; and
reporting the system information transmission request to a zone node controller.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
6. The method of claim 1, further including: receiving the system information transmission request from the UE according to the resource allocation; and
reporting the system information transmission request to a zone node controller.
7. The method of claim 1, further including:
receiving from a zone node controller an instruction identifying the zone node to transmit system information to the UE.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
7. The method of claim 1, further including: 
receiving from a zone node controller an instruction identifying the zone node to transmit system information to the UE.
16. An apparatus configured for wireless
communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured:

to assemble a payload including at least a zone power class indicator, a format for a system information transmission request for a user equipment (UE), and a resource allocation for the UE to transmit the system information transmission request, wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes; to encode the payload; and
to transmit a synchronization channel using a single frequency network (SFN) across the zone, wherein the synchronization channel includes the reference sequence and the encoded payload.

Note: The patent 10,542,507 addresses all the limitation(s) of independent claim 1 with the exception of “power class indicator” and wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes; however, the reference Sunay addresses said limitation. Col 12, lines 57-67 and Col 13, lines 40-46 of Sunay does disclose a mobile station 114 for receiving a handoff direction message from a target base station 110, the handoff direction message containing “power class” of the target base station 110. In response to receiving said handoff direction message including said “power class” of the target base station 110, the mobile station 114 can determine whether the “power class” of the target base station 110 is the same or different from the power class of the source/current base station 108.
Therefore, the feature of said “power control zone” could be incorporated into claim 15 of patent 10,542,507 thereby addressing all the claim limitation(s) of claim 16 of the instant application.




means for generating a reference sequence correlating to a timing of a zone node defining a 

embed a zone identifier (ID) with the reference sequence; or include the zone ID in the payload.

Note: Claims of both the instant and patent 10,542,507 are exactly the same.




one or more time-frequency resource locations designated for transmission of one or more of: the system information transmission request, and the synchronization channel; and an update identifier identifying a state of system information associated with the zone.
Note: Claim 17 of patent 10,542,507 addresses all the limitation(s) of claim 18 of instant application and more specific.
17. The apparatus of claim 15, wherein the payload further includes one or more of:

one or more time-frequency resource locations designated for transmission of one or more of: the system information transmission request, and the synchronization channel; power control information for the UE; and an update identifier identifying a state of system information associated with the zone.
19. The apparatus of claim 18, further including configuration of the at least one processor:
to detect a change to the system information of one of the zone node or the zone; and to set the update identifier to indicate the change to the system information.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
18. The apparatus of claim 17, further including: means for detecting a change to the system information of one of the zone node or the zone; and means for setting the update identifier to indicate the change to the system information.

to receive the system information transmission request from the UE according to the resource allocation; and
to autonomously transmit system information to the UE in response to the system information transmission request.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
19. The apparatus of claim 15, further including: means for receiving the system information transmission request from the UE according to the resource allocation; and means for autonomously transmitting system information to the UE in response to the system information transmission request.
21. The apparatus of claim 16, further including configuration of the at least one processor:
to receive the system information transmission request from the UE according to the resource allocation; and
to report the system information transmission request to a zone node controller.
Note: Claims of both the instant and patent 10,542,507 are exactly the same.
  20. The apparatus of claim 15, further including: means for receiving the system information transmission request from the UE according to the resource allocation; and means for reporting the system information transmission request to a zone node controller.
22. The apparatus of claim 16, further including configuration of the at least one processor:

Note: Claims of both the instant and patent 10,542,507 are exactly the same.




In view of the above, it is noted that the instant application is broader than the copending application, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 5, 8, 16, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US PG Pub. No. 2010/0272004) in view of Lindoff (US PG Pub. No. 2008/0181194) and further in view of Chun (US PG Pub. No. 2014/0126519) and further in view of Sunay (US Patent No. 5,940,743).
As per claim 1:
Maeda teaches a method of wireless communication (see paragraph [0032], teaches a transmission and receiving method), comprising:
assembling a payload (see paragraph [0474], discloses the ability of each multimedia broadcast multicast service single frequency network (MBSFN) to transmit data comprising P-SCH, S-SCH , BCCH and so on per MBSFN area. The transmitted data could be generated by the protocol processing unit 1203, please see paragraph [0406] for example) …;
encoding the payload (see paragraph [0406], each base station 102 comprise of encoder unit 1205 for performing encoding process on output data);
and transmitting a synchronization channel using a single frequency network (SFN) across the zone, wherein the synchronization channel includes the reference sequence (see paragraph [0418], each unicast cell and MBMS/unicast-mixed cell broadcasts the primary synchronization signal (P-SCH) to the respective mobile terminals. Each mobile terminal which has blind detected the P-SCH can detect 5ms-timing and know cell groups corresponding to the types of sequences of the P-SCH. Note: P-SCH, S-SCH, BCCH are collectively transmitted from MBSFN (multimedia broadcast multicast service single frequency network) area, please see paragraph [0474]) and the encoded payload (see paragraph [0474], the P-SCH, S-SCH and BCCH are transmitted collectively as data. The transmitted data also contains MBSFN area ID. Note: all output data are encoded by encoding unit 1205, please see paragraph [0406] and thus an encoded payload).
Maeda does not clearly teach generating a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes.
Lindoff teaches generating a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes (see paragraph [0028], discloses defining a set of synchronization signal sequences to be used for generating individual ones of the synchronization signals and also defining a set of reference signal sequences to be 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of synchronization signal and the associated reference signal (as disclosed in Lindoff) into Maeda as a way of enabling a user terminal to determine the specific timing and also the cell identity (please see paragraph [0027] of Lindoff). Therefore, mapping sync and reference signals helps to narrow information associated with determining reference symbol sequences (please see paragraph [0014] of Lindoff).
The combination of Maeda and Lindoff does not clearly teach assembling a payload …including at least … a format for a system information transmission request for a user equipment (UE), and a resource allocation for the UE to transmit the system information transmission request.
Chun teaches assembling a payload …including at least … a format for a system information transmission request for a user equipment (UE) (see paragraph [0034], the eNB generates access control information including information regarding whether or not to transmit radio resource allocation request to the network in the uplink direction. The control information could also contain information regarding the format for sending the request for resource allocation, i.e. type of call and type of service, please see paragraph [0036]. Note for examination purposes, examiner will construe said type of call/type of service as said format for system information request since the eNB only accepts resource allocation requests of a particular call type, service type or data type, please see paragraphs [0036], [0038] for example), and a resource allocation for the UE to transmit the system information transmission request (The access control information also contains information on the allocated resource/radio bearer on which a radio resource allocation request is transmitted, please see paragraphs [0036], [0037]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the access control information (as disclosed in Chun) into both Maeda and Lindoff as a way of indicating to the UE whether a request for resource allocation can be transmitted to the eNB (please see paragraph [0034] of Chun). Therefore implementing the access control information controls how much resources are assigned to the UE (please see paragraph [0020] of Chun).
The combination of Maeda, Lindoff and Chun fail to clearly teach the payload including at least a power class indicator and wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes.
Sunay teaches the payload including at least a power class indicator (see Col 12, lines 50-56, the mobile station 114 receives a handoff direction message containing a power class of target base station 110. Said handoff direction could be received by the mobile station 114 from the target base station 110 please see Col 10, lines 60-65) wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes (see figure 6, step 610, and Col 12, lines 57-67, in response to receiving the handoff direction message containing the power class of the target base station 110, the mobile station 108 determines whether the power class of the target base station 110 is different from the Note: For examination purposes, examiner will construe said “target base station 110” as said “zone node” and said “current base station 108” as said “one or more other zone nodes”).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of power class (as disclosed in Sunay) into Maeda, Lindoff and Chun as a way of controlling output power level of a mobile station (please see Col 13, lines 1-30 of Sunay). Therefore an output power that takes into consideration the cell size ensures that connection is maintained when handing off between cells (please see Col 4, lines 1-15 of Sunay).
As per claim 5:
Maeda in view of Lindoff and further in view of Chun and Sunay teaches the method of claim 1.
The combination of Maeda, Lindoff and Sunay fail to clearly teach further including:
receiving the system information transmission request from the UE according to the resource allocation;
and autonomously transmitting system information to the UE in response to the system information transmission request.
Chun teaches further including:
receiving the system information transmission request from the UE according to the resource allocation (see paragraph [0035], the eNB receives resource allocation request message from the UE. The resource allocation request message is received via an assigned bearer and thus a resource allocation, please see paragraph [0037] for example);
and autonomously transmitting system information to the UE in response to the system information transmission request (see paragraph [0035], in response to receiving the resource allocation request message from the UE, the eNB sends a resource allocation request message to the UE indicating assigned radio resource for transmitting an uplink data).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the access control information (as disclosed in Chun) into Maeda, Lindoff and Sunay as a way of indicating to the UE whether a request for resource allocation can be transmitted to the eNB (please see paragraph [0034] of Chun). Therefore implementing the access control information controls how much resources are assigned to the UE (please see paragraph [0020] of Chun).
As per claim 8:
	Maeda in view of Lindoff and further in view of Chun and Sunay teaches the method of claim 1.
The combination of Maeda, Lindoff and Chun fail to clearly teach wherein the zone power class indicator identifies a power class shared by each zone node of the zone.
	Sunay teaches wherein the zone power class indicator identifies a power class shared by each zone node of the zone (see Col 12, lines 50-67, Col 13, lines 40-46, upon receipt of the handoff direction message, the mobile station 114 determines whether to the target base station is the same or different power class than the current base station. Note: Target and current base stations could be of the same power class especially since cells like A, B, C and D are large cells associated with a first power class while cell E is a small cell with second power class, please see figure 1 and Col 12, lines 1-7. Therefore, a handoff from cell A to cell B means cells of the same power class).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of power class (as disclosed in Sunay) into Maeda, Lindoff and Chun as a way of controlling output power level of a mobile station (please see Col 13, lines 1-30 of Sunay). Therefore an output power that takes into consideration the cell size ensures that connection is maintained when handing off between cells (please see Col 4, lines 1-15 of Sunay).
As per claim 16:
Maeda teaches an apparatus configured for wireless communication (see Figure 12, base station 102), the apparatus comprising:
at least one processor (see Figure 12, paragraph [0406], control unit 1211 connected to each of the units 1201 to 12010);
and a memory coupled to the at least one processor (see paragraph [0406], as explained earlier, the control unit 1211 is coupled to each of the units 1201 to 1210. Therefore control unit 1211 is coupled to said transmission data buffer unit 1204), wherein the at least one processor is configured:
to assemble a payload (see paragraph [0474], discloses the ability of each multimedia broadcast multicast service single frequency network (MBSFN) to transmit data comprising P-SCH, S-SCH , BCCH and so on per MBSFN area. The transmitted data could be generated by the protocol processing unit 1203, please see paragraph [0406] for example) …;
to encode the payload (see paragraph [0406], each base station 102 comprise of encoder unit 1205 for performing encoding process on output data);
and to transmit a synchronization channel using a single frequency network (SFN) across the zone, wherein the synchronization channel includes the reference sequence (see paragraph [0418], each unicast cell and MBMS/unicast-mixed cell broadcasts the primary synchronization signal (P-SCH) to the respective mobile terminals. Each mobile terminal which has blind detected the P-SCH can detect 5ms-timing and know cell groups corresponding to the types of sequences of the P-SCH. Note: P-SCH, S-SCH, BCCH are collectively transmitted from MBSFN (multimedia broadcast multicast service single frequency network) area, please see paragraph [0474]) and the encoded payload (see paragraph [0474], the P-SCH, S-SCH and BCCH are transmitted collectively as data. The transmitted data also contains MBSFN area ID. Note: all output data are encoded by encoding unit 1205, please see paragraph [0406] and thus an encoded payload).
Maeda does not clearly teach to generate a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes.
Lindoff teaches to generate a reference sequence correlating to a timing of a zone node defining a zone along with one or more other zone nodes (see paragraph [0028], discloses defining a set of synchronization signal sequences to be used for generating individual ones of the synchronization signals and also defining a set of reference signal sequences to be used for generating individual ones of the reference signals. The synchronization signal sequences are then linked to the reference signals according to a mapping rule, thereby enabling the UE to determine cell identities based on the mapping. A cell ID and also 5ms-timing are 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of synchronization signal and the associated reference signal (as disclosed in Lindoff) into Maeda as a way of enabling a user terminal to determine the specific timing and also the cell identity (please see paragraph [0027] of Lindoff). Therefore, mapping sync and reference signals helps to narrow information associated with determining reference symbol sequences (please see paragraph [0014] of Lindoff).
The combination of Maeda and Lindoff does not clearly teach to assemble a payload …including at least … a format for a system information transmission request for a user equipment (UE), and a resource allocation for the UE to transmit the system information transmission request.
Chun teaches to assemble a payload …including at least … a format for a system information transmission request for a user equipment (UE) (see paragraph [0034], the eNB generates access control information including information regarding whether or not to transmit radio resource allocation request to the network in the uplink direction. The control information could also contain information regarding the format for sending the request for resource allocation, i.e. type of call and type of service, please see paragraph [0036]. Note for examination purposes, examiner will construe said type of call/type of service as said format for system information request since the eNB only accepts resource allocation requests of a particular call type, service type or data type, please see paragraphs [0036], [0038] for example), and a resource allocation for the UE to transmit the system information transmission request 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the access control information (as disclosed in Chun) into both Maeda and Lindoff as a way of indicating to the UE whether a request for resource allocation can be transmitted to the eNB (please see paragraph [0034] of Chun). Therefore implementing the access control information controls how much resources are assigned to the UE (please see paragraph [0020] of Chun).
The combination of Maeda, Lindoff and Chun fail to clearly teach the payload including at least a power class indicator and wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes.
Sunay teaches the payload including at least a power class indicator (see Col 12, lines 50-56, the mobile station 114 receives a handoff direction message containing a power class of target base station 110. Said handoff direction could be received by the mobile station 114 from the target base station 110 please see Col 10, lines 60-65) wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes (see figure 6, step 610, and Col 12, lines 57-67, in response to receiving the handoff direction message containing the power class of the target base station 110, the mobile station 108 determines whether the power class of the target base station 110 is different from the power class of the current base station 108. If from step 610 it is determined that the power class of target base station 110 is NOT different from the power class of the current base station, then mobile station adjusts its output power on the newly assigned traffic, please see Col 13, lines 40-Note: For examination purposes, examiner will construe said “target base station 110” as said “zone node” and said “current base station 108” as said “one or more other zone nodes”).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of power class (as disclosed in Sunay) into Maeda, Lindoff and Chun as a way of controlling output power level of a mobile station (please see Col 13, lines 1-30 of Sunay). Therefore an output power that takes into consideration the cell size ensures that connection is maintained when handing off between cells (please see Col 4, lines 1-15 of Sunay).
	Claim 20 is rejected in the same scope as claim 5.
Claim 23 is rejected in the same scope as claim 8.
6.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Lindoff and further in view of Chun, Sunay and Lindoff (US PG Pub. No. 2016/0234045), hereinafter referred to as Lindoff’045.
	As per claim 2:
	Maeda in view of Lindoff and further in view of Chun and Sunay teaches the method of claim 1 with the exception of:
further including one of:
embedding a zone identifier (ID) with the reference sequence;
or including the zone ID in the payload.
Lindoff’045 teaches further including one of:
embedding a zone identifier (ID) with the reference sequence;
or including the zone ID in the payload (see paragraph [0068], the receiving device receives generated data bits from the transmitting device, the generated data bits scrambled with a sequence associated with the synchronization source ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate scrambling the ID of the source in the transmitted data (as disclosed in Lindoff’045) into Maeda, Lindoff, Chun and Sunay as a way of randomizing and reducing interference (please see paragraph [0065] of Lindoff’045). Therefore, implementing this scrambling method reduces scrambling search space (please see paragraph [0003] of Lindoff’045).
Claim 17 is rejected in the same scope as claim 2.
7.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Lindoff and further in view of Chun, Sunay and Centonza (US PG Pub. No. 2013/0109380).
As per claim 7:
Maeda in view of Lindoff and further in view of Chun and Sunay teaches the method of claim 1 with the exception of:
further including:
receiving from a zone node controller an instruction identifying the zone node to transmit system information to the UE.
	Centonza teaches further including:
receiving from a zone node controller an instruction identifying the zone node to transmit system information to the UE (see paragraph [0114], the serving controller SRNC instructs the non-legacy UEs to initiate system information acquisition of the detected cell. Note: A cell may be referred to as an eNB or base station, please see paragraph [0003] of the prior art and thus a zone node).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Centonza into Maeda, Lindoff, Chun and Sunay. The motivation for doing so would be to reduce relocation attempts towards incorrect cells (please see paragraph [0056] of Centonza).
	Claim 22 is rejected in the same scope as claim 7.

Allowable Subject Matter
8.	Claims 9 and 24 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and double patenting rejection of the parent claims is overcome by filing a  terminal disclaimer is filed to overcome the obvious-type double patenting rejection as detailed above.
	Also, dependent claims 3, 4, 6, 18, 19 and 21 would be objected to provided a terminal disclaimer is filed to overcome the obvious-type double patenting rejection as detailed above.


9.	Claims 10-15 and 25-30 are allowed.
	With regard to independent claims 10 and 25, the closest found prior art(s) are Maeda (US PG Pub. No. 2010/0272004), Lindoff (US PG Pub. No. 2008/0181194), Chun (US PG Pub. No. 2014/0126519) and Pecen (US PG Pub. No. 2002/0098860).
receiving a synchronization channel over a single frequency network (SFN) at a user equipment (UE), wherein the synchronization channel includes a reference sequence and an encoded payload”. Similarly, Lindoff also teaches the ability of the UE to receive primary and secondary synchronization signals of a cell ID (please see paragraphs [0027], [0028]). Each of the primary and secondary synchronization signals are generated from synchronization signal sequences (please see paragraph [0028]). The combination of Maeda and Lindoff, however, does not teach the ability of a base station or a zone node to send a payload/message “including at least … a format for a system information transmission request for a user equipment (UE), and a resource allocation for the UE to transmit the system information transmission request”. Chun, on the other hand, does address the above limitation (please see paragraphs [0034], [0036], [0037]).
	Even though the combination of Maeda, Lindoff and Chun teaches the ability of the network/base station to send control information such as synchronization signals and format for a system information request to the mobile station, they fail to address sending said power class indicator. In Pecen, mobile groups within a specific power control zone are assigned one of the plurality of power control zones (please see paragraph [0025]). The assigned power range is sent to the mobile station by the base station (please see paragraph [0031]).
transmit the system information transmission request to a zone node based on information obtained in the synchronization channel, wherein the system information transmission request is transmitted at a power associated with the zone power class indicator”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 10 (same is true for claim 25) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 10.

	Examiner also found the prior art described below to be pertinent to the limitation(s) added to claims 1 and 16:
	Damnjanovic (US PG Pub. No. 2012/0034926) – Discloses the ability of a UE to obtain the ID of an eNB. From the ID, the UE will be able to determine whether the current eNB is of the same or different power class as neighboring eNBs, please see paragraph [0071]. Therefore, paragraph [0071] of the prior art does teach the limitation of “power class indicator”, “wherein the zone power class indicator indicates a zone power class applicable to the zone node and the one or more other zone nodes”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474